Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This action is in response to the original filing of 12-11-2019 Claims 1-20 are pending and have been considered below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being 
unpatentable over Meister et al. (“Meister” 20120011192 A1) in view of Abdel-Fattah et al. (“Fattah” 10719624 B2) and Steinberg et al. (“Steinberg” 20130340089 A1).

Claim 1: Meister discloses a method, comprising: receiving an indication of an addition of a new participant in a textual communication between at least two existing participants, wherein the indication is generated in response to one of the existing participants sending the textual communication to the new participant (Figure 1 and Paragraphs 15-18; address list can represent a communication between two participants and an addition of a new participant); 
Further Meister discloses alerting, before the textual communication is sent to the new participant, one of the existing participants that the at least one confidential topic is included in the textual communication to be sent to the new participant (Meister: Figure 5 and Paragraph 18);
Meister may not explicitly disclose identifying at least one confidential topic contained within the textual communication by (i) parsing the textual communication and (ii) identifying, from the parsing, at least one topic contained within the textual communication, wherein the at least one confidential topic is confidential with respect to the new participant; Fattah is provided because it discloses message communication which is parsed to determine if confidential information is present in regards to a intended recipient (abstract and Column 5, Lines 1-59, Column 7, Lines 11-24). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve a similar device and provide confidentiality analysis through parsing methods in Meister. One would have been motivated to provide the functionality in order to expand analysis capability and enhance operability.
Fattah also discloses the identifying comprising (i) accessing a confidentiality graph comprising (a) nodes representing participants and (b) edges representing confidential concepts between participants connected by a corresponding edge and (ii) determining that an edge corresponding to the at least one confidential topic does not connect the new participant with both of the existing participants (Fattah: abstract, Column 5, Lines 1-34 and Column 6, Lines 14-50); Fattah provides a conversion model regarding an intended recipient (confidentiality determination), therefore topics/data deemed sensitive will be converted to non-sensitive data referencing the conversion and mapping models for acceptable text. 
Additionally for determining acceptable discussion topics Steinberg is disclosed. Steinberg provides analysis of text to determine acceptable topics/information to discuss in a public forum visible to varied recipients (Steinberg: Paragraphs 149 and 155-175).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve a similar device and provide acceptable topic analysis in the system of Meister. One would have been motivated to provide the functionality in order to expand analysis capability and enhance operability.
Claim 2: Meister, Fattah and Steinberg disclose a method of claim 1, comprising (i) receiving, responsive to the alert, participant input indicating an action to be performed on the at least one confidential topic and (ii) performing the action (Meister: Figure 5 and Steinberg: Figure 20; alerts).
Claim 3: Meister, Fattah and Steinberg disclose a method of claim 2, wherein the participant input comprises an indication that the at least one confidential topic should remain confidential; and wherein the action comprises masking the at least one confidential topic within the textual communication before sending the textual communication (Fattah: Column 1, Lines 25-30; hiding/masking data).
Claim 4: Meister, Fattah and Steinberg disclose a method of claim 2, wherein the participant input comprises an indication that the at least one confidential topic can be shared with the new participant; and wherein the action comprises updating the confidentiality graph to include an edge corresponding to the at least one confidential network between the new participant and each of the at least two participants (Steinberg: Paragraphs 134 and 159-162; privacy setting can be modified to include different recipients).
Claim 5: Meister, Fattah and Steinberg disclose a method of claim 1, wherein the alerting comprises highlighting the at least one confidential topic within the textual communication (Steinberg: Figure 20 and Paragraph 145; highlights content).
Claim 6: Meister, Fattah and Steinberg disclose a method of claim 1, wherein the confidentiality graph is generated by (i) mining textual communications between participants to identify discussion topics discussed between participants and (ii) generating edges between the participants corresponding to the discussion topics identified (Fattah: abstract, Column 4, Lines 33-65, Column 5, Lines 1-34 and Column 6, Lines 14-50).
Claim 7: Meister, Fattah and Steinberg disclose a method of claim 1, wherein the confidentiality graph is generated by (i) accessing at least one secondary source to identify relationships between participants, wherein the relationships provide an indication of confidential topics that are acceptable for discussion between the participants and (ii) generating edges between the participants corresponding to the confidential topics (Fattah: Column 4, Lines 9-55; classifiers (2) determination sensitivity of text/data Steinberg: Paragraphs 102, 137 and 152-153; overseers determine rules for acceptable content).
Claim 8: Meister, Fattah and Steinberg disclose a method of claim 1, wherein the alerting comprises providing an alert from one of a plurality of alert levels, wherein the alert level of the alert is based upon a confidence level that the at least one confidential topic is confidential with respect to the new participant (Steinberg: Paragraph 104; risk level determine notification).
Claim 9: Meister, Fattah and Steinberg disclose a method of claim 1, wherein the identifying comprises (i) assigning a confidentiality score for a topic contained within the textual communication by using a machine learning classifier and (ii) identifying the topic as confidential when the confidentiality score exceeds a predetermined threshold (Steinberg: Paragraph 104; scoring of risk).
Claim 10: Meister, Fattah and Steinberg disclose a method of claim 1, wherein the identifying comprises (i) creating confidential categories using vector representations of words and phrases and (ii) identifying a topic included within the textual communication as a confidential topic when the topic is included within one of the confidential categories (Steinberg: Paragraphs 156-163; categories and Fattah: Column 5, Lines 1-19, Column 6, Lines 14-49; mapping of sensitive and non-sensitive data regarding a domain).
Claims 11 and 12 are similar in scope to claim 1 and therefore rejected under the same rationale. 
Claim 13 is similar in scope to claim 3 and therefore rejected under the same rationale.
Claim 14 is similar in scope to claim 4 and therefore rejected under the same rationale. 
Claim 15 is similar in scope to claim 5 and therefore rejected under the same rationale. 
Claim 16 is similar in scope to claim 6 and therefore rejected under the same rationale. 
Claim 17 is similar in scope to claim 7 and therefore rejected under the same rationale. 
Claim 18 is similar in scope to claim 8 and therefore rejected under the same rationale. 
Claim 19 is similar in scope to claim 9 and therefore rejected under the same rationale. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being 
unpatentable over Rogynskyy et al. (“Rogynskyy” 20190363945 A1)
in view of Meister et al. (“Meister” 20120011192 A1). 

Claim 20: Rogynskyy discloses a method, comprising: 
generating a confidentiality network comprising nodes representing participants and edges representing concepts that are non-confidential discussion concepts when discussed between participants connected by a corresponding edge, (Paragraphs 477-479; nodes pertaining to employees/teams/organizations 590-591; node graph generation looks at communication body to determine pairs 687 parses activity between communications/recipients to modify nodes)
 wherein the generating comprises  (i) mining historical communications between participants to identify discussion concepts discussed between participants and (ii) generating edges between the participants corresponding to the discussion concepts identified (Paragraphs 688-692 and 732; electronic activities help determine node profiles, activities include looking at history of communications between recipients); 
Rogynskyy further discloses wherein the identifying comprises (i) accessing the confidentiality network and (ii) determining an edge (a) corresponding to the at least one concept and (b) that connects at least one of the established participants and the added recipient, is not included in the confidentiality network (Figure 28 Paragraphs 91 (node profile), 520-521 684-685, 694, 704 and 724-725 (profile management for sharing of data) functionality for allowing access to a communication based on keyword/terms/concept (restrictive information) and utilizing the node profiles to determine what actions to take on the communication (i.e. restrict/redact)).
Rogynskyy discloses functionality for allowing access to a communication (Paragraphs 458 and 694) and Meister is further disclosed to expound on receiving a communication having at least two established participants, wherein the communication includes an added recipient over the at least two established participants; before the communication is sent to the added recipient, identifying at least one concept within the communication that is confidential in view of the added recipient; 
and before the communication is sent to the added recipient, alerting at least one of the at least two established participants that the at least one concept is confidential in view of the added recipient and is included in the communication to be sent to the added recipient (Meister: Figure 1 and Paragraphs 15-18; address list can represent a communication between two participants and an addition of a new participant, the system further determines that a communication addresses a recipient that may not have access to confidential information that is present. An alert is presented before the communication is sent Figure 5 and Paragraph 18);
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve a similar device and provide confidentiality analysis within the node generation system of Rogynskyy using the methods in Meister. One would have been motivated to provide the functionality in order to expand analysis capability of the activity processing system from Rogynskyy (Figure 28) which would enhance communication policies.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

20150200945 A1 EDSON FIGURE 9 [0798-0800]


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
 10-17-2022